UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8101


STEVEN LEWIS BARNES,

                  Plaintiff - Appellant,

          v.

E.   QUATTLEBAUM,   Sergeant,   individually  and   official
capacity; MAJOR JACKSON, individually and official capacity;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Margaret B. Seymour, District
Judge. (4:08-cv-02197-MBS)


Submitted:     May 22, 2010                  Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lewis Barnes, Appellant Pro Se. Andrew Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Steven      Lewis    Barnes          seeks    to     appeal       the     district

court’s    order       adopting    the    recommendation            of     the       magistrate

judge and dismissing Barnes’ 42 U.S.C. § 1983 (2006) complaint

without     prejudice       for     failure          to         exhaust    administrative

remedies.         We   dismiss     the    appeal          for    lack     of    jurisdiction

because the notice of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the    district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         This appeal period

is “mandatory and jurisdictional.”                        Browder v. Dir., Dep’t of

Corr.,     434    U.S.   257,     264    (1978)       (quoting          United       States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was entered on the docket

on    September    29,    2009.         The   notice       of     appeal       was    filed   on

October 30, 2009.*        Because Barnes failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we grant the Appellees’ motion to dismiss the appeal.

       *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                              2
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                    3